831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.J.D.P. & ASSOCIATES, INC., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1289
United States Court of Appeals, Federal Circuit.
September 21, 1987.

Before FRIEDMAN, PAULINE, NEWMAN and ARCHER, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Armed Services Board of Contract Appeals in JDP & Associates, Inc., ASBCA No. 33130, 87-1 BCA (CCH) p19,565 (Jan. 16, 1987), 'reaffirmed' on Motion for Reconsideration, 87-1 BCA (CCH) p19,668 (Mar. 4, 1987), upholding the contracting officer's denial of appellant's claim for an equitable adjustment under Contract No. N62467-83-C-0456 for performing alleged extra work is affirmed on the basis of the opinions of the board.